Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 03, 2015

The Court of Appeals hereby passes the following order:

A15A2153. JAMES KURTZ v. THE STATE.

      In 2005, a jury convicted James Kurtz of several sexual offenses. In 2007, we
affirmed the trial court’s denial of his motion for a new trial. Kurtz v. State, 287 Ga.
App. 823 (652 SE2d 858) (2007). Kurtz later filed a motion to vacate a void
judgment, which the trial court denied. He then filed a notice of appeal to this Court.
We lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). A direct appeal may lie from an order denying a motion to vacate or correct
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). When a sentence is within the statutory range of punishment,
it is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Kurtz does not argue that his sentence exceeded the legal limits; rather, he
claims that his counsel rendered various instances of ineffective assistance and that
several of his convictions and sentences violated his right be free from double
jeopardy. In none of these claims, however, does Kurtz raise a colorable argument
that he received a sentence above the statutory maximum. See id. Because Kurtz has
not raised a valid void-sentence claim, this appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
                                     08/03/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.